                     1   Deverie J. Christensen
                         Nevada State Bar No. 6596
                     2   Daniel I. Aquino
                         Nevada State Bar No. 12682
                     3   JACKSON LEWIS P.C.
                         300 S. Fourth Street, Suite 900
                     4   Las Vegas, Nevada 89101
                         Tel: (702) 921-2460
                     5   Email: deverie.christensen@jacksonlewis.com
                                 daniel.aquino@jacksonlewis.com
                     6
                         Attorneys for Defendant
                     7   Bunga Bunga LLC

                     8
                                                      UNITED STATES DISTRICT COURT
                     9
                                                             DISTRICT OF NEVADA
                10
                11       LUIS PONCE, an individual, and ON
                         BEHALF OF OTHERS SIMILARLY
                12       SITUATED,                                           Case No. 2:19-cv-02002-KJD-VCF
                13                      Plaintiffs,                         STIPULATION TO EXTEND
                                                                            DEADLINE FOR DEFENDANT TO
                14               vs.                                        RESPOND TO PLAINTIFFS’
                                                                            COMPLAINT
                15       BUNGA BUNGA LLC, a domestic limited-
                         liability company,                                 (SECOND REQUEST)
                16
                                        Defendant.
                17
                18              IT IS HEREBY STIPULATED by and between Plaintiff Luis Ponce (“Plaintiff”), through
                19       his counsel Lagomarsino Law, and Defendant Bunga Bunga LLC (“Defendant”), through its
                20       counsel Jackson Lewis P.C., that Defendant shall have up to and including Thursday, February
                21       13, 2020, in which to file a response to Plaintiff’s Complaint. This Stipulation is submitted and
                22       based upon the following:
                23              1.      Defendant’s response to the Complaint is currently due on January 13, 2019.
                24              2.      In the interest of avoiding litigation and unnecessary expenditure of resources, the
                25       parties have elected to evaluate the potential for settlement of the claims alleged in the Complaint.
                26              3.      This is the second request for an extension of time for Defendant to file a response
                27       to Plaintiff’s Complaint.
                28              4.      This request is made in good faith and not for the purpose of delay.
Jackson Lewis P.C.
    Las Vegas
                     1          5.       Nothing in this Stipulation, nor the fact of entering into the same, shall be

                     2   construed as waiving any claim and/or defense held by any party.

                     3          Dated this 6th day of January, 2020.
                     4
                         LAGOMARSINO LAW                                     JACKSON LEWIS P.C.
                     5
                         s/ Andre M. Lagomarsino                             s/ Daniel I. Aquino
                     6   Andre M. Lagomarsino, Bar No. 6711                  Deverie J. Christensen, Bar No. 6596
                         3005 W. Horizon Ridge Pkwy., Suite 241              Daniel I. Aquino, Bar No. 12682
                     7   Henderson, Nevada 89052                             300 S. Fourth Street, Ste. 900
                                                                             Las Vegas, Nevada 89101
                     8   Attorney for Plaintiff
                                                                             Attorneys for Defendant
                     9
                10
                11                                                     ORDER

                12                                           IT IS SO ORDERED:
                13
                14
                                                             United States Magistrate Judge
                15
                                                                      1-7-2020
                16                                           Dated: _________________________
                17
                                4819-5198-0976, v. 1
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                         2
    Las Vegas
